Citation Nr: 0617713	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-29 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

REMAND

The veteran served on active duty from May 1976 to April 1982 
and received an honorable discharge.  His second period of 
active duty resulted in a discharge under conditions other 
than dishonorable (July 1982 to March 1986).  See Form DD 
214.

The veteran contends that his current cervical spine disorder 
is the result of an injury sustained during a football game 
in October 1980, while he was stationed at the Air Force Base 
in Yokota, Japan.  In January 2005, the Board remanded the 
veteran's claim for further evidentiary development, to 
include obtaining additional treatment records from the 
Yokota, Japan, Air Force Base between 1980 and 1982.  

A review of the claims folder indicates that a request was 
made in March 2005 for active duty inpatient clinical records 
for neck/back injury from 1982 at Yakota (sic), Japan.  The 
response to this request indicates that searches of Yakota 
(sic), Japan for 1982 were conducted, but no records were 
located.  See request for information completed June 2005.  
The request for these records contains a handwritten notation 
that by requesting the last 12 months, all records should be 
sent, according to a named individual at the National 
Personnel Records Center.

A remand by the Board confers on the veteran the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In this case, the remand order 
instructing the RO to obtain clinical treatment records from 
Yokota, Japan, has not been complied with, as the request 
made only covered the year 1982; no request was made, or 
attempt conducted, to obtain records from 1980 or 1981, and 
it is not clear that an attempt to obtain these records was 
made, notwithstanding the handwritten notation on the March 
2005 request.  As such, another remand is now required in 
order to obtain full compliance with the previous remand 
instructions, particularly because the injury allegedly 
sustained by the veteran that is the basis of his claim 
occurred in 1980.  

In addition, during the February 2005 VA compensation and 
pension (C&P) examination, the veteran indicated that he 
received treatment for neck pain while working on a cruise 
ship.  As these records are not in the claims folder, the RO 
should attempt to obtain them.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action: 

1.  Obtain treatment records from the VA 
Medical Center in West Palm Beach, 
Florida since May 2002.  

2.  Obtain records of the veteran's 
treatment provided between 1980 and 1982 
at the Yokota, Japan, Air Force Base 
medical facility, including clinical 
records.  Document search efforts made.  
Also document any determination that no 
additional service medical records exist, 
or are for whatever reason unavailable, 
and the reasons why.  Associate any 
documents obtained with the claims 
folder.  

3.  Request authorization from the 
veteran for release of treatment records 
from the cruise ship on which he worked 
and associate them with the claims file.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
